Order entered June 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00662-CV

                         IN THE INTEREST OF M.I.M., A CHILD

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-56047-2009

                                           ORDER
       We GRANT appellant’s June 13, 2014 unopposed motion for use of the clerk’s record in

appellate cause number 05-10-00850-CV in this appeal. We DIRECT the Clerk of this Court to

transfer the clerk’s record in appellate cause number 05-10-00850-CV into this appeal. The

additional clerk’s record requested by appellant is due June 24, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE